DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 7/21/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 7/21/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant does not submit priority under a provisional application.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (US 2012/0039029).
Independent claim 1:
	As for claim 1, Allen teaches An electronic device comprising (Abstract): 
a casing that includes a first cover including a first wall from which a display screen of a display device is exposed (Fig. 8, el. 200, 202, 206, a first , 
and a second cover overlapping with the first cover in a first direction intersecting with the display screen (Fig. 8, el. 204 and 216 provide the second rear cover.  The first direction would be a direction orthogonal to the flat surface of the display.  Therefore, the first direction would intersect with the display screen.  Therefore, the first and second cover overlap in a direction orthogonal to the flat surface of the display); 
an antenna provided between the first cover and the second cover (Fig. 14, el. 228 that is between the front and rear covers); 
a plurality of screw members connecting the first cover and the second cover (Fig. 14, el. 248, 252, 250, 254 and Fig. 18, el. 278, 280); 
and a board provided, on an opposite side of the antenna (Fig. 14, el. 230 is one of multiple boards inside the case, as shown in Fig. 14, and it is on the “opposite” side of the antenna), 
away from one of the screw members that is closest to the antenna (Fig. 18, el. 278), 
the board being provided without being fastened along with the first cover and the second cover by the one of the screw members (Fig. 14, in light of the instant invention, Examiner understands this fastening language to be interpreted as “directly” fastened.  Board 230 is not directly fastened together with the first and second covers by any screws.  Screws 248 and 250 fasten do fasten the front and rear cover, however, they do not directly fasten board 230 with them.  There is one of the other boards that is directly fastened with the front .

Claim 3:
	As for claim 1, Allen teaches The electronic device according to claim 1 (see rejection of claim 1) and further teaches:
further comprising: a touch panel (Fig. 10, par. [0024]); 
and a plurality of input/output units different from the touch panel and the antenna (Fig. 11, el. 220), 
wherein the casing further includes a first end extending in a second direction intersecting with the first direction (Fig. 10 and 11, first direction was orthogonal to the display screen, the bottom end of rear cover (first end) extends in a second direction that is parallel to the display screen.  Therefore, the prior art second direction “intersects” with the prior art first direction), 
the first end being provided with more than half of the plurality of input/output units (Bottom end holds the plurality of keys/inputs on el. 220). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Okamoto (US 2013/0005409).
Claim 2:
	1As for claim 2, Allen teaches The electronic device according to claim 1 (see the rejection of claims 1);
	2However, Allen does not teach further comprising a seal member including a part provided between the antenna and the one of the screw members, the seal member sealing a space between the first cover and the second cover.
 	3Nevertheless, Okamoto the use of a seal to surround a screw hole and a screw that fastened the chassis of a front and rear cover of a mobile device (which when implemented in the prior art of Allen would teach a seal member including a part provided between the antenna and the one of the screw members, the seal member sealing a space between the first cover and the second cover) (Par. [0039]).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Okamoto and apply that to the prior art of Allen.
	5The motivation for this combination is to create a watertight device for protection of electronics against liquid intrusion.

Allowable Subject Matter
Claim 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAE K KIM/Examiner, Art Unit 2845